PER CURIAM.
We affirm the judgment and sentence but remand the case to the trial court for the limited purpose of entry of an amended judgment which reflects that appellant entered a plea of nolo contendere rather than a plea of guilty; and entry of an amended order of revocation which reflects the trial court’s determination that appellant violated his probation only by violating condition (3) thereof, rather than the several violations erroneously contained therein.
ANSTEAD, STONE and FARMER, JJ., concur.